Case 3:17-cv-00601-MHL Document 169 Filed 12/20/19 Page 1 of 3 PageID# 2862



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

ROBERT DAVID STEELE et al.,

       Plaintiffs,

v.                                                          Civil Action No. 3:17cv601

JASON GOODMAN et al.,

       Defendants.

        PATRICIA A. NEGRON’S RESPONSE TO DEFENDANT GOODMAN’S
             MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF

       NOW COMES Defendant, Patricia A. Negron (“Ms. Negron” or “Defendant”), by counsel,

and in response to the Motion to Disqualify Counsel for Plaintiff (“Motion”) filed by the

Defendant, Jason Goodman (“Mr. Goodman” or “Defendant”), states as follows:

       1.      Ms. Negron takes no position with respect to Defendant Goodman’s Motion to

Disqualify Counsel for Plaintiff other than to say there is no concerted effort between Plaintiff

Robert David Steele (“Plaintiff”) and/or his attorney and Ms. Negron with respect to Mr. Goodman

or anyone else.

       2.      Ms. Negron categorically denies that she has had any contact with Plaintiff’s

counsel or his agents or employees regarding this case.

       3.      Ms. Negron reiterates her assertion that the Plaintiff’s case is without merit and

filed for the sole purpose to harass and cause financial pain. The sheer volume of filings at this

stage in the case, including but not limited to non-parties, are approaching the absurd. Mr.

Goodman’s pleadings are no better.

       4.      Moreover, Mr. Goodman’s 110 page Motion includes Ms. Negron’s personal

information throughout, including a multipage “Been Verified” identity report. He included her
Case 3:17-cv-00601-MHL Document 169 Filed 12/20/19 Page 2 of 3 PageID# 2863



phone number and address history, employment information, the name and address of neighbors,

social media sites, etc. Ms. Negron’s personal information has no bearing on this case and is a

classic example of doxing by Mr. Goodman, i.e. “publishing private or identifying information

about (a particular individual) on the Internet, typically with malicious intent.” Because the

information in the report is no longer accurate, and given her accrued defense costs to date and the

costs associated with further briefing and argument, Ms. Negron elected not to file a motion to

strike. She respectfully, however, asks the Court to address this behavior by Mr. Goodman in future

filings.

           WHEREFORE, Defendant, Patricia A. Negron, hereby requests that the Court enter an

Order (1) directing Mr. Goodman from refraining from publicly filing any document in this case

that contains Ms. Negron’s personal and identifying information and (2) awarding such further

relief as the Court deems appropriate.

                                                      PATRICIA A. NEGRON

                                                      By:    /s/ Terry C. Frank

Terry C. Frank, Esq. (VSB No. 74890)
E-mail: tcfrank@kaufcan.com
Benjamin A. Wills, Esq. (VSB No. 88109)
E-mail: bawills@kaufcan.com
KAUFMAN & CANOLES, P.C.
1021 E. Cary Street, Suite 1400
Richmond, Virginia 23219
Phone: (804) 771-5700
Fax:    (888) 360-9092
Counsel for Defendant Patricia A. Negron




                                                -2-
Case 3:17-cv-00601-MHL Document 169 Filed 12/20/19 Page 3 of 3 PageID# 2864



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of December, 2019, a true copy of the foregoing is

being electronically filed with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to the following:

                                       Steven S. Biss (VSB No. 32972)
                                       E-mail: stevenbiss@earthlink.net
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Phone: (804) 501-8272
                                       Fax: (202) 318-4098
                                       Counsel for Plaintiffs

And sent via email and first-class mail, postage prepaid, to:

                                        Jason Goodman, Pro Se
                                        252 7th Avenue, Apt. 6S
                                        New York, NY 10001
                                        truth@crowdsourcethetruth.com

And sent via first-class mail, postage prepaid, to:

                                        “Queen Tut”
                                        a/k/a Susan A. Lutzke, Pro Se
                                        1221 University Ave., Unit D202
                                        Fort Collins, CO 80521


                                                             /s/ Terry C. Frank
                                                      Terry C. Frank, Esq. (VSB No. 74890)
                                                      E-mail: tcfrank@kaufcan.com
                                                      Kaufman & Canoles, P.C.
                                                      1021 E. Cary Street, 14th Floor
                                                      Richmond, Virginia 23219
                                                      Phone: (804) 771-5700
                                                      Fax: (888) 360-9092
                                                      Counsel for Defendant Patricia A. Negron




                                                -3-

18031028v1
